DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third transmission of claims 6 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of language which can be implied (e.g. "...in this disclose").  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  "the third transmission bard" should read as "the [[third]] second transmission bar" as only two transmission bars are eminently demonstrated in the drawings and disclosed in the specification, further it appears further evident due to the dependency of claims 6 and 9 which are dependent upon claim 5 (which introduces 'a second transmission bar').  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4  and 7(and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “wherein first connector further includes an auxiliary rotating member”. There is confusing antecedent basis as “a first connector” has already been introduced in claim 1, it’s unclear if this is a further connector, or the same connector. For the purposes of examination, the limitation is construed as “wherein the first connector further includes an auxiliary rotating member”.
Regarding claim 7, the limitation “wherein second connector further includes” is recited. There is confusing antecedent basis as “a second connector” has already been introduced in claim 5, it’s unclear if this is a further connector, or the same connector. For the purposes of examination, the limitation is construed as “wherein the second connector further includes”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shimada et al. (U.S. Pub. No. 20160120327); hereafter "Shimada".
Regarding claim 1, Shimada discloses (FIGS. 1-9) an electrical bed (as illustrated between FIGS. 1-9), comprising: a frame (2; FIG. 1) including a plurality of bed stands (as illustrated in FIG. 2, with a plurality of lateral struts/bars between the longitudinal frame members); a plurality of bed plates (3a-3d; FIG. 1) disposed on the bed stands (As illustrated in FIGS. 2, 6, 8, and 9); a first connector (108; FIG. 8) including a first rotating member (821; FIG. 8), a first connecting arm (82), a first transmission bar (2H1) and a second connecting arm (84), wherein the first rotating member is pivotally connected with the first connecting arm (paragraph 081: “rotary roller 821”); the first connecting arm is sleeved with the first transmission bar and fixed relative to each other (as illustrated in FIG. 4), and the second connecting arm is sleeved with the first transmission bar and fixed relative to each other (as illustrated in FIGS. 4 and 8); the first rotating member abuts against one of the bed plates (as illustrated in FIG. 4); and a first driving unit (83; FIG. 4 and 5) fixedly connected with one of the bed stands (As illustrated in FIGS. 4 and 5) and pivotally connected with the second connecting arm (As illustrated in FIG. 5); 
Regarding claim 2, Shimada discloses (FIGS. 1, 6, and 9) the electrical bed of claim 1, wherein the bed plates include a first bed plate (3a; FIG. 1), a second bed plate (3b), a third bed plate (3c) and a fourth bed plate (3d); wherein the first bed plate is pivotally connected to the second bed plate through a first hinge (the flexible plate hinge illustrated in FIG. 6); the second bed plate is pivotally connected to the third bed plate through a second hinge (through the second flexible hinge between 3b and 3c, illustrated in FIG. 6), and the third bed plate is pivotally connected to the fourth bed plate through a third hinge (as conveyed eminently through FIG. 9).
Regarding claim 3, Shimada discloses (FIGS. 4) the electrical bed of claim 2, wherein the first connector includes a limit part (81; FIG. 4), and the limit part is locked on the bottom surface of the first bed plate (As illustrated in FIG. 4); the first rotating member abuts against the limit part (as illustrated in FIG. 4), and the first rotating member rolls within the range of the limit part (As illustrated in FIG. 4).
Regarding claim 4, Shimada discloses (FIGS. 4) the electrical bed of claim 3, wherein {the} first connector further includes an auxiliary rotating member (the second 821 of FIG. 4), an auxiliary connecting arm (the second 82 of FIG. 4) and an auxiliary limit part (the second 81 of FIG. 4), wherein the auxiliary rotating member is pivotally connected to the auxiliary connecting arm (as illustrated in FIG. 4 and clarified in paragraph 0081); the auxiliary connecting arm is sleeved with the first transmission bar and fixed relative to each other (as illustrated in FIG. 4); the auxiliary limit part is locked on the bottom surface of the first bed .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in further view of itself and Drexler et al. (U.S. Pat. No. 2308592); hereafter "Drexler", with Drexler used as a teaching reference.
Regarding claim 5, Shimada discloses (FIGS. 3 and 9) the electrical bed of claim 2, further comprising: a second connector (about 2F; FIGS. 3 and 9) including a second rotating member (921; FIGS. 3 and 9), a third connecting arm (92; FIG. 9), a second transmission bar (2F1; FIG. 9), a fourth connecting arm (94; FIG. 3 and 9), wherein the second rotating member is pivotally 
However, Shimada does not explicitly disclose a limit part cooperative with the second connector; wherein the limit part is locked on the bottom surface of the third bed plate; the second rotating member abuts against limit part, and the second rotating member rolls within the range of the limit part.
Regardless, Shimada already discloses one limit part that is locked on the bottom surface of a bed plate where a corresponding rotating member abuts the limiting part and rolls within the range thereof (As illustrated in FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the limit parts respective to the rotating members (the two rotary wheels 921 of FIGS. 3 and 9) and locked it to the bottom surface of the third bed plate analogous to the limit parts relative to the rotating members (the two rotary wheels 821 of FIGS. 4 and 9). Where the results would have been predictable as Shimada already contemplates limit parts respective to rollers on the underside of a bed plate surface, while Drexler demonstrates a working limit part(s) located under a third bed part analogous in relative location with that of Shimada (as illustrated in FIG. 3 of Drexler). Wherein the inclusion of limit part(s) upon the bottom of the third bed plate analogous to the limit parts upon the bottom of the first bed plate in Shimada would advantageously protect the underside of the 
Regarding claim 6, Shimada in view of itself and Drexler discloses (Shimada: FIGS. 3 and 9) the electrical bed of claim 5, further comprising: a second driving unit (93; FIGS. 3 and 9) fixedly connected with another one of the bed stands (correspondent to 2F10; FIG. 9) and pivotally connected with the fourth connecting arm (as illustrated in FIG. 9); wherein the second driving unit is arranged to drive the [[third]] second transmission bar to adjust the third bed plate (as illustrated in FIG. 9).
Regarding claim 7, Shimada in view of itself and Drexler discloses (Shimada: FIGS. 3, 4, and 9) the electrical bed of claim 6, wherein {the} second connector further includes an auxiliary rotating member (second 921 connected to 92 in FIGS. 3 and 9), an auxiliary connecting arm (second 92 in FIGS. 3 and 9) and an auxiliary limit part (as set forth in claim 5 above), wherein the auxiliary rotating member is pivotally connected to the auxiliary connecting arm (as illustrated in FIGS. 3 and 9 and further clarified in paragraph 0081); the auxiliary connecting arm is sleeved with the second transmission bar and fixed relative to each other (As illustrated in FIGS. 3 and 9); the auxiliary limit part is locked on the bottom surface of the third bed plate (As set forth in claim 5 above); the auxiliary rotating member abuts against the auxiliary limit part (as set forth in claim 5 above and conveyed through the analogous first connector limit parts 81 of FIG. 4), and the auxiliary rotating member rolls within the range of the auxiliary limit part (as set forth in claim 5 above).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of itself and Drexler in further view of Elliott et al (U.S. Pat. No. 4385410); hereafter “Elliott”.
Regarding claim 8, Shimada in view of itself and Drexler discloses the electrical bed of claim 6.
However, Shimada does not explicitly disclose further comprising: a plurality of extension support frames, one end of the extension support frames are respectively pivotally connected with one of the bed stands, and another end of the extension support frames are respectively pivotally connected with the fourth bed plate.
Regardless, Elliott teaches (FIG. 2 and Col. 4, lines 50-51) a plurality of extension support frames (90; FIG. 2), one end of the extension support frames are respectively pivotally connected with one of the bed stands (as illustrated in FIG. 2), and another end of the extension support frames are respectively pivotally connected with the fourth bed plate (as illustrated in FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of extension support frames in Elliott (90; FIG. 2) into the assembly of Shimada between one of the bed stands and the fourth bed plate (3d; FIG. 1) in pivotal connections thereat (As illustrated in Elliott: FIG. 2). Where the results would have been predictable as both Shimada and Elliott are concerned with articulated bedding assemblies (As illustrated between Shimada: FIGS. 1-9/Elliot: FIG. 1). Where it is further contemplated that the inclusion of the plurality of extension members would “assure that the articulated mattress 78 lies in a coplanar position” (col. 4, lines 50-51) comparatively to the 
Regarding claim 9, Shimada in view of itself, Drexler, and Elliott discloses (Shimada: FIGS. 3 and 9) the electrical bed of claim 8, wherein the second driving unit (93; FIGS. 3 and 9) is arranged to drive the [[third]] second transmission bar (2F1; FIG. 9) to adjust the third bed plate and the fourth bed plate (as illustrated in FIGS. 3 and 9 and as set forth in claim 8 above).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Gilmore (U.S. Pub. No. 20170166104).
Regarding claim 10, Shimada discloses the electrical bed of claim 1.
However, Shimada does not explicitly disclose further comprising: a blocker member disposed to a side of one of the bed plates, wherein the blocker member includes a plurality of blocker units, a first connecting unit and a second connecting unit; one end of the blocker units, one end of the first connecting unit and one end of the second connecting unit are pivotally connected to each other; the first connecting unit is fixedly connected to the side of one of the bed plates, and the second connecting unit is fixedly connected to the bed stands.
Regardless, Gilmore teaches (FIG. 5) a blocker member (As illustrated in FIG. 5) disposed to a side of one of the bed plates (20; FIG. 5), wherein the blocker member includes a plurality of blocker units (28; FIG. 5), a first connecting unit and a second connecting unit (as observed within the plurality of blocker units in FIG. 5); one end of the blocker units, one end of the first connecting unit and one end of the second connecting unit are pivotally connected to each other (about end 46 as illustrated in FIG. 5); the first connecting unit is fixedly connected to the 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of blocker units between the bed plate and the bed stand of Gilmore (20/28/18; as illustrated in FIG. 5) between the first bed plate and the bed stand thereunder of Shimada (3c, as illustrated in FIGS. 1 and 4). Where the results would have been predictable as both Shimada and Gilmore are concerned with the articulation of the back-correspondent panel of a bedding assembly. Where advantageously, the inclusion of the plurality of blocker members would avail protection from the entry of outside intrusions/insults such as fluids, objects, and so forth that can be found in hospitalized settings, intrusions or insults where such fluids or articles could damage the more costly components therein and would further be easily through a rubberized and continuous plurality of blocker members (paragraph 0013: “the shell 12 comprises rubberized canvas”). Where it is considered that the inclusion of Gilmore would avail a shroud around the actuable elements beneath the first bed plate of Shimada, as Gilmore includes a port (34; FIG. 3) that would permit the plurality of blocker units to operate as a protective bellows enclosure or shell.
Regarding claim 11, Shimada in view of Gilmore discloses (Shimada: FIGS. 8; Gilmore: FIG. 5) the electrical bed of claim 10, wherein when the first driving unit is configured to adjust one of the bed plates to an unfolding position (Shimada: as illustrated in FIG. 8), the first connecting unit is driven to pivot to the unfolding position, and the blocker units are configured to pivot and unfold between the first connection unit and the second connection unit (Gilmore: as illustrated in FIG. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address conventions and the state of the art concerning blocker units for bedding or resting assemblies, articulation schemes for bedding assemblies, limit parts for bedding assemblies, extension frames/members for bedding assemblies, and bed stands/bed plates/connectors and arrangements therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/LUKE HALL/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        10/1/2021